Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Applicant should note that the art unit and supervisor for the examiner and this application have changed. The new supervisor information is included at the end of this Office Action.
Response to Amendment
The submission entered February 1, 2022 in response to an Office Action mailed October 1, 2021 is acknowledged.
Claims 1-10 are pending.  Claim(s) 1-6, 8-10 is/are currently amended.
The objections to the specification presented in the Office Action listed above are hereby withdrawn.
The rejection(s) of claim(s) 1-10 under 35 U.S.C. 112 as presented in the Office Action listed above are hereby withdrawn.
Allowable Subject Matter
Claims 1-10 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Michael Steger on February 25, 2022.
The application has been amended as follows: 
At claim 2, line 2, please replace "is is configured to be positioned" with -- is configured to be positioned --.
At claim 3, line 4, please replace "which which is configured" with -- which is configured --.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/WILLIAM R HARP/Primary Examiner, Art Unit 3653